Citation Nr: 1827945	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1992 to December 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran's medical records in the claims file have not been updated since December 2017; available records show that he is receiving ongoing VA treatment for a right knee disability.  Updated (since then) records of his VA evaluation and treatment may contain pertinent information, are constructively of the record, and must be secured.

The Veteran's testimony indicates that his right knee disability has increased in severity since he was last examined by VA in September 2014.  A contemporaneous examination to assess the disability is necessary.  The Veteran also alleged that painful motion existed prior to the September 2014 VA examination (and effective date of the 10% rating for the right knee).  As such, upon review of the record a medical opinion as to whether the Veteran's service-connected right knee disability was manifested by painful motion prior to September 2014 VA examination is necessary.





Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure complete clinical records (any not already associated with the record) of VA evaluations and treatment (to include up-to-date (since 2017)) records.  

2.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right knee disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating knee disabilities.  All clinical findings should be reported in detail.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and should specifically note whether there is related subluxation or instability (and, if so, the degree); whether the knee is ankylosed (and if so, in what position); if there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion in the joint; impairment of the tibia and fibula (and if so, the degree of severity); and/or genu recurvatum.

The examiner should also address whether the Veteran's right knee disability was manifest by painful motion prior to the September 2014 VA examination.  The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




